Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000458
                                                          20-FEB-2013
                                                          12:13 PM




                           SCWC-11-0000458

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                          SKYLER RAY FARREN,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000458; FC-CR. NO. 10-1-2274)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)

          Petitioner/Defendant-Appellant Skyler Ray Farren’s

application for writ of certiorari, filed January 22, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, February 20, 2013.

Taryn R. Tomasa                        /s/ Mark E. Recktenwald
for the petitioner
                                       /s/ Paula A. Nakayama

                                       /s/ Simeon R. Acoba, Jr.

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack